     Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 1 of 28




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION

ROSA CAMARILLO,                        §
   Plaintiff,                          §
                                       §
v.                                     §       CIVIL ACTION NO. 1:20-cv-200
                                       §         JURY TRIAL DEMANDED
LOWE’S HOME CENTERS, INC. and          §
LOWE’S HOME CENTERS, LLC               §
  Defendants.                          §




                           EXHIBIT A
      Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 2 of 28




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

 ROSA CAMARILLO,                                          §
    Plaintiff,                                            §
                                                          §
 v.                                                       §           CIVIL ACTION NO. 1:20-cv-200
                                                          §             JURY TRIAL DEMANDED
 LOWE’S HOME CENTERS, INC. and                            §
 LOWE’S HOME CENTERS, LLC                                 §
   Defendants.                                            §


                      DEFENDANT LOWE’S HOME CENTERS, LLC’S
                          INDEX OF MATTERS BEING FILED


      Pursuant to Local Rule CV-81, Defendant LOWE’S HOME CENTERS, LLC hereby
attaches this Index of Matters Being Filed to its Notice of Removal.

        Exhibit 1:        All Executed Process

                          •    Executed Service of Process on Lowe’s Home Centers, LLC on
                               November 2, 2020
                          •    Executed Service of Process on Lowe’s Home Centers, Inc. on
                               November 2, 2020

        Exhibit 2:        All State Court Pleadings

                          •    Plaintiff’s Original Petition filed October 27, 2020
                          •    Defendant Lowe’s Home Centers, LLC’s Original Answer
                               with Jury Demand Filed on November 23, 2020

        Exhibit 3:        State Court Docket Sheet

        Exhibit 4:        List of all counsel of record, including addresses, telephone
                          numbers and parties represented




_________________________________________________________________________________________________________________
CAMARILLO/ LOWE’S HOME CENTERS, LLC’S INDEX OF MATTERS BEING FILED                        P A G E |1
DOC #7465585 / 10091.00173
Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 3 of 28




     EXHIBIT 1
          Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSDFILED
                                                                      Page   4 of 289:27 AM
                                                                         - 11/5/2020
                                                                                        2020-DCL-05234 / 47831093
                                                                                        ELVIRA S. ORTIZ
                                                                                        Cameron County District Clerk
                             CITATION -PERSONAL SERVICE -TRCP 99                        By Claudia Palacios Deputy Clerk


                                   THE STATE OF TEXAS

                                       2020|DCL-05234-H

 Rosa Camarillo                                      §       INTHE 444THDISTRICTCOURT
VS                                                   §OF
 Lowe's Home Centers, lnc.                           §      CAMERON COUNTY,TEXAS


TO       Lowe`s Home centers, lnc.
        May Be Served By Serving Its Registered Agent:
        Corporation Service Company d/b/a CSC -Lawyers Incorporating Service Company
        211 E 7th Street Suite 620
        Austin TX 78701

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
attorney does not file a written answer with the clerk who issued this citation by 10:00 a[m] on the
Monday next following the expiration of 20 days after the date you were served this citation and
petition, a defaultjudgment may be taken against you."   TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiff`s Original Petition And
Request For Disclosure at or before 10:00 o'clock A.M. on the Monday next after the expiration of 20
days after the date of service of this citation before the Honorable 444th District Court of Cameron
County, at the Courthouse in said County in Brownsville, Texas. Said Plaintiff's Original Petition And
Request For Disclosure was filed in said court on October 27, 2020, in the above entitled cause.

2020-DCL-05234-H                                            Rosa camarillo vs. Lowe's Home centers, lnc.,
                                                         Lowe's Home Centers, LLC

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
And Request For Disclosure accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 29{h day of
October, 2020.

ATTORNEY:                                            Elvira S. Ortiz
Myles Anthony Lenz                                   District Clerk of Cameron County
24092685                                             974 E Harrison St.
214-389-7333                                         Brownsville.Tes¥g?edsL72§/5o2o93i5ipM
1111WestMockingbircE_
Suite 1160           -
Dallas TX 75247                                      By
                  Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 5 of 28



                             2020-DCL-05234-H                                                   Rosa Camarillo vs. Lowers Home Centers, lnc., Lowe[s
                            444th District Court                                                                Home Centers, LLC

                                                    RETURN OF SERVICE
Executed when copy is delivered:
This is a true copy of the original citation, was delivered to defendant                                                                       On the               day of
                                       20

                   NAME/ADDRESS FORSERVICE                                  : `,, ,       'r,                                                              Officer
                                                                                                                                                       County, TX


                                                                                                                                                              Deputy


I I I I I 11 I I I I I I I I I I I I I I I I I I I I I I I I I I I I I I I, I I I I I I I I I I I I I I . I I I I I I I I . . I I , . I I I I I I I I I I . I I I I I I I I I . I I I I

                                                                          OFFICERS RETURN

Came to hand on the _ day of                                 at       o'clock    in and                                                                       County, Texas,
by delivering to each of the within named defendants in person, a true copy of this                                                                                           with
the date of delivery endorsed thereon, together with the accompanying copy of the                                                                                                at



And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being.
                                                                                I-.)



and the cause or failure to execute this processp`is.I?

and the information received as to the whereabouts of said defendant(s) being:



FEES:                                                                                                                                                      Officer
SERVING PETITION/COPY S                                                                                                                                County, TX
TOTAL:                S
                                                                                                                                                              Deputy



                                                                                                                                 AFFIANT
Ill.11111111111111111111111111111111111111111111.111111111111111111111111111111111111111111


     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed ,under penalty or perjury and contain the following statement:
"My name is
                                                        my date of birth.is                     my address is

I DECLARE UNDER pENALTy oF PERJUR_¥j``T.quAT T,HEJ,,F'9REQo[NG 'rsT\TRUE AND CoRRECT.
EXECUTED in                 county, stat.6 c;f          on.the       day of


lD Number/Expiration of Certification                                                       Declarant/Authorized Process Server
                  Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 6 of 28


                                                                   AFFIDAVIT OF SERVICE


State ofTexas                                                         County of Cameron                                 44th District Court

Case Number: 2020-DCL-05234-H

Plaintiff:
ROSA CAMARILLO
VS.

Defendant:
LOWE'S HOIVIE CENTERS, lNC. and
LOWE'S HOIVIE CENTERS, LLC

For:
Myles Lenz
1111 W. Mockingbird Ln
Suite 1160
Dallas, TX 75247

Received by On Time Couriers/Process on the 2nd day Of November, 2020 at 11 :56 am to be served on Lowe's Home Centers,
Inc. b/s r/a Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620,
Austin, TX 78701.

I, Mike Techow, being duly sworn, depose and say that on the 2nd day of November, 2020 at 3:00 pin,I:

delivered to REGISTERED AGENT by delivering a true copy of the Citation, Copy of Plaintiffs Original Petition with Request
for Disclosure with the date of service endorsed thereon by me, to: Samantha GLierra, Corporation Service Company d/b/a
CSC-Lawyers Incorporating Service Company as Authorized Agent at the address of: 211 E. 7th Street, Suite 620, AIIstin,
TX 78701 on behalf of Lowe's Home Centers, Inc., and informed said person of the contents therein, in compliance with state
statutes.

Description of Person Served: Age: 30, Sex: F, Race/Skin Color: Hispanic, Height: 5'6, Weight: 170, Hair: Black, Glasses: Y

I certify that I am over the age of 18. of sound mind, have no interest in the above action. The facts stated in this affidavit are within
my personal knowledge and are true and correct.




                                                                                          ImE i]E!BliEm
                                                                                                              .qu
Subscribed and Sworn to before me on the 2nd day                                           PSC-1215, Exp. 7/31/2022

                                                                                           0n Time CoLiriers/PI.ocess
                                                                                           1700 Pacific Avenue
                                                                                           Ste 1040
                                                                                           Dallas, TX 75201
                                                                                           (214) 740-9999
                            s ij z i {L:j i c r` E i.J` s a N
                    Notary rJublic, State oi Tex8S                                         Our Job Serial Number: ONT-2020005315
             tr   ="cuO`::;`. `E:;;rf'cTs`r,;~_0-4.,2de3                                   Ref: Camarillo
                         i\!otl   .`. ,'lJ   , :i '1 i)6()9 1, ,
          Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSDFILED
                                                                      Page   7 of 289:27 AM
                                                                         - 11/5/2020
                                                                                                2020-DCL-05234 / 47831093
                                                                                                ELVIRA S. ORTIZ
                                                                                                Cameron County District Clerk
                             CITATION -PERSONAL SERVICE -TRCP 99                                By Claudia Palacios Deputy Clerk


                                   THE STATE OF TEXAS

                                      2020-DCL-05234-H

Rosa Camarillo                                       §       lNTHE 444THDISTRICTCOURT
VS                                                   §OF
Lowe's Home Centers, lnc.                            §       CAMERONCOUNTY,TEXAS


TO       Lowe's Home centers, LLC
        May Be Served By Serving Its Registered Agent Corporation
        Service Company d/b/a CSC-Lawyers Incorporating Service Company
        211 E 7th Street Suite 620
        Austin TX 78701

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
attorney does not file a written answer with the clerk who issued this citation by 10:00 a.in. on the
Monday next following the expiration of 20 days after the date you were served this citation and
petition, a defaultjudgment may be taken against you."    7-RCP, 99

You are hereby commanded to appear by filing a written answer to Plaintiff's Original Petition And
Request For Disclosure at or before 10:00 o'clock A.M. on the Monday next after the expiration of 20
days after the date of service of this citation before the Honorable 444th District Court of Cameron
County, at the Courthouse in said County in Brownsville, Texas. Said Plaintiff's Original Petition And
Request For Disclosure was filed in said court on October 27, 2020, in the above entitled cause.

2020-DCL-05234-H                                              Rosa camarillo vs. Lowe's Home centers,
                                                         lnc.,Lowe's Home Centers, LLC

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
And Request For Disclosure accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 29th day of
October, 2020.

ATTORNEY:                                            Elvira S. Ortiz
lvlyles Anthony Lenz                                 District Clerk of Cameron County
24092685                                             974 E Harrison St.
214-389-7333                                         Brownsville, Texas 78520
                                                                       Slgned: 10/29/20201:33:32 PM
1111WestMockjngbircE=L¥
Suite 1160
Dallas TX 75247
                  Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 8 of 28



                             2020-DCL-05234-H                                                Rosa Camarillo vs. Lowe's Home Centers, lnc., Lowe's
                            444th District Court                                                             Home Centers, LLC

                                                    RETURN OF SERVICE
Executed when copy is delivered:
This is a true copy of the original citation, was delivered to defendant                                                                       On the               day of
                            20

                   NAME/ADDRESS FOR SERVICE                                                                                                                Officer
                                                                                                                                                       County, TX



                                                                                                                                                              Deputy


I I I I I I I I I I I I I I I I I I I I I I I I I I I I I I I I I I I I I, I I I I I I I I I I I . . I I I I I I I . I I I . I I I I I I I I 1 . I I I I I I I I I I I I I I I I I . I

                                                                             OFFICERS RETURN

Came to hand on the _ day of                                 at      o'clock    in and                                                                        County, Texas,
by delivering to each of the within named defendants in person, a true copy of this                                                                                           with
the date of delivery endorsed thereon, together with the accompanying copy of the                                                                                                at



And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:+`                                                     ,.., Trty5£``
                                                                                                                        )




andthecauseorfailuretoexecutethisprocessis:                   .'     '   ~     `.'     I-I   Jv-rt~     '-


and the information received as to the whereabouts?`+6`f` said                                               --b6jng,:`-,jj`f




FEES:                                                                                                                                                      Officer
SERVING PETITION/COPY S                                                                                                                                County, TX
TOTAL:                S
                                                                                                                                                              Deputy


                                                                                                                                   AFFIANT
B1111111111111111111111111111111111111111111111..11111111111.11111..11.111111.111111111111[


     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERKroF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contain the following statement:
"My name is
                                                        my date of birth is                     my address is

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
EXECUTED in               County, State of                                                        on the _dayof

ID Number/Expiration of Certification                                                                                           Process Server
                      Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 9 of 28


                                                                               AFFIDAVIT OF SERVICE


State of Texas                                                                    County of Cameron                              44th District Court

Case Number: 2020-DCL-05234-H

Plaintiff:
ROSA CAMARILLO `
VS.

Defendant:
LOWE'S HOIVIE CENTERS, lNC. and
LOWE'S HOME CENTERS, LLC

For:
Myles Lenz
1111 W. Mockingbird Ln
Suite 1160
Dallas, TX 75247

Received by On Time Couriers/Process on the 2ncl day of November, 2020 at 11 :53 am to be served on Lowe's Home Centers, Llc
b/s r/a Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620,
Austin, TX 78701.

I, Mike Techow, being duly sworn, depose and say that on the 2nd day of November, 2020 at 3:00 pin,I:

delivered to REGISTERED AGENT by delivering a true copy of the Citation, Copy of plaintiffs Original Petition with Request
for Disclosure with the date of service endorsed thereon by me, to: Samantha Guerra, Corporation Service Company d/b/a
CSC-Lawyers Incorporating Service Company as Authorized Agent at the address of: 211 E. 7th Street, Suite 620, Austjn,
TX 78701 on behalf of Lowe's Home Centers, Llc, and informed said person of the contents therein, in compliance with state
statutes.

Description of Person Served: Age: 30, Sex: F, Race/Skin Color: Hispanic, Height: 5'6, Weight: 170, Hair: Black, Glasses: Y

I certify that I am over the age of 18, of sound mind, have no interest in the above action. The facts stated in this affidavit are within
my personal knowledge and are true and correct,




                                                                                                                         ` +--=i-i-
                                                                                                      HEiiiiiiiEii
                                                                                                      PSC-1215, Exp. 7/31/2022

                                                                                                      0n Time Couriers/Process
                                                                                                      1700 Pacific Avenue
                                                                                                      Ste 1040
                                                                                                      Dallas, TX 75201
                                                                                                      (214) 740-9999
                                           _, -,`,--` . --``
                                       S U}7!
                                           Z i DicKERSON
                                               lJ i1 i` I n a u rv
                                                                                                      Our Job Serial Number: ONT-2020005314
             .S:``a;:`\';.;;'£t`{'{¬Nc°:GirympL;:!;:r``Sc.L:t4e.6}j.:eox?d3S                          F3ef: Camarillo



                  i:,`'`::;:,S±#±=:i=`iJ*,-#9.9J^,.1-
Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 10 of 28




     EXHIBIT 2
              Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 11 of 28




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22248209
Notice of Service of Process                                                                            Date Processed: 11/03/2020

Primary Contact:           Heather McClow
                           Lowe's Companies, Inc.
                           1000 Lowes Blvd
                           Mooresville, NC 28117-8520

Entity:                                       Lowe's Home Centers, LLC
                                              Entity ID Number 2515365
Entity Served:                                Lowe's Home Centers, Inc.
Title of Action:                              Rosa Camarillo vs. Lowe's Home Centers, Inc.
Matter Name/ID:                               Rosa Camarillo vs. Lowe's Home Centers, Inc. (10631676)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 Cameron County District Court, TX
Case/Reference No:                            2020-DCL-05234
Jurisdiction Served:                          Texas
Date Served on CSC:                           11/02/2020
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Myles A. Lenz
                                              214-389-7333

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
        Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 12 of 28


_                              CITATION — PERSONAL SERVICE — TRCP 99

    ~                                    THE STATE OF TEXAS                                                DELIVERED
                                                                                                                %( / 2
                                                                                                          By
                                              2020-DCL-05234-H                                            Austin Process, w_.LC

Rosa Camarillo                                                        § IN THE 444TH DISTRICT COURT
 VS                                                                   § OF
 Lowe's Home Centers, Inc.                                            § CAMERON COUNTY, TEXAS


TO      Lowe's Home Centers, Inc.
        May Be Served By Serving Its Registered Agent:
        Corporation Service Company d/b/a CSC -Lawyers Incorporating Service Company
        211 E 7th Street Suite 620
        Austin TX 78701

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
attorney does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration of 20 days after the date you were served this citation and
petition, a default judgment may be taken against you." TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiffs Original Petition And
Request For Disclosure at or before 10:00 o'clock A.M. on the Monday next after the expiration of 20
days after the date of service of this citation before the Honorable 444th District Court of Cameron
County, at the Courthouse in said County in Brownsville, Texas. Said PlaintifPs Original Petition And
Request For Disclosure was filed in said court on October 27, 2020, in the above entitled cause.

2020-DCL-05234-H                                                       Rosa Camarillo vs. Lowe's Home Centers, Inc.,
                                                                       Lowe's Home Centers, LLC

The nature of Petitioner's demand is fully shown by a true and correct copy of PlaintifPs Original Petition
And Request For Disclosure accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 29th day of
October, 2020.
                                       t1Nll1 t t1lr1
                                   %                 /1
ATTO RN EY:                                CT C ~'~/,,                Elvira S. Ortiz
                           ,``•~, `~` ~~~,.a.n•r•wssq~~ O~~/'r
Myles Anthony Lenz                   +                 •      'i~     District Clerk of Cameron County
24092685                                                 :~'+ • 'i.   974 E Harrison St.
214-389-7333                                                          Brownsville, Texas       78520
                                                                                       Signed:l0/29/20201:31:51 PM
1111 West Mockingh       ELarie
Suite 1160              ; ,                                      z                                         9'
                          -'~ '"                         ~ 53         By:
Dallas TX 75247             tcy '•                      f
                                                                      Sofia errera, Deputy Clerk
                                        c4U~t~
              Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 13 of 28


                            2020-DCL-05234-H                                                Rosa Camarillo vs. Lowe's Home Centers, Inc., Lowe's
                            444th District Court                                                            Home Centers, LLC

                                                     RETURN OF SERVICE
Executed when copy is delivered:
This is a true copy of the original citation, was delivered to defendant                                                                       on the              day of
                           ,20

                   NAME/ADDRESS FOR SERVICE                                                                                                                Officer
                                                                                                                                                       County, TX


                                                                                           By:                                                               Deputy


. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1



                                                                          OFFICERS RETURN

Came to hand on the          day of                       , at      o'clock _m and             County, Texas,
by delivering to each of the within named defendants in person, a true copy of this _                    with
the date of delivery endorsed thereon, together with the accompanying copy of the _                        at
the following times and places, to wit:
NAME                                    I DATE/TIME                 PLACE/COURSE/DISTANCE FROM COURTHOUSE _

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


FEES:                                                                                                                                                      Officer
SERVING PETITION/COPY $                                                                                                                                County, TX
TOTAL:                $
                                                                                           By:


                                                                                                                                 AFFIANT
..........................................................................................~
     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contain the following statement:
"My name is                                           , my date of birth is                   , my address is

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
EXECUTED in                County, State of     , on the    day of                                                                                                  .20


ID Number/Expiration of Certification                                                      Declarant/Authorized Process Server
 Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 14 of 28
                                                                              FILED -10/27/2020 3:37 PM
                                                                              2020-DCL-05234 / 47571645
                                                                              ELVIRA S. ORTIZ
                                                                              Cameron County District Clerk
                                                                              By Sofia Herrera Deputy Clerk
                                   CAUSE NO. 2020-DCL-05234

ROSA CAMARILLO                                        §          IN THE DISTRICT COURT
                                                      §    Cameron County - 444th District Court
       Plaintiff,                                     §
                                                      §
      V.                                              §                   JUDICIAL DISTRICT
                                                      §
LOWE'S HOME CENTERS, INC, and .                       §
LOWE'S HOME CENTERS, LLC                              §
                                                      §
       Defendants.                                    §         CAMERON COUNTY, TEXAS

       PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

       Rosa Camarillo files her Original Petition complaining of Defendants Lowe's Home

Centers Inc. and Lowe's Home Centers, LLC (collectively as "Defendants") and respectfully

shows the Court the following in support:

                                           I.
                                DISCOVERY CONTROL PLAN

1.     Plaintiff intends to pursue this as a Level 3 of Rule 190.4 of the Texas Rules of Civil

Procedure.

2.     As required by Rule 47(c) of the Texas Rules of Civil Procedure, Plaintiff's counsel states

that Plaintiff seeks monetary relief, the maximum of which is over $250,000.00, but not more than

$1,000,000.00. Plaintiff demands judgment for all the other relief to which she is deemed entitled.

The amount of monetary relief actually awarded, however, will ultimately be determined by a jury.

Plaintiff also seeks pre judgment and post judgment interest at the highest legal rate.

                                            H.
                                   PARTIES AND SERVICE

3.     Plaintiff Rosa Camarillo ("Plaintiff' or "Rosa") is an individual who resides in Hidalgo

County, Texas.




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                  PAGE 1 OF 5
 Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 15 of 28




4.     Defendant Lowe's Home Centers, Inc. ("Lowe's Inc.") is a foreign for-profit corporation

organized under the laws of North Carolina and headquartered in North Carolina. It may be served

with process by serving its registered agent: Corporation Service Company d/b/a CSC- Lawyers

Incorporating Service Company, 211 E. 7th Street, Suite 620 Austin, Texas 78701.

5.     Defendant Lowe's Home Centers, LLC ("Lowe's LLC") is a foreign limited liability

company organized under the laws of North Carolina and headquartered in North Carolina. It may

be served with process by serving its registered agent: Corporation Service Company d/b/a CSC-

Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620 Austin, Texas 78701.

                                           III.
                                 JURISDICTION AND VENUE

6.     The Court has subject matter jurisdiction over this lawsuit because the amount in

controversy is within the jurisdictional limits of this Court.

7.     Venue is proper in Cameron County, Texas because all or a substantial part of the events

and/or omissions giving rise to Plaintiff's claim occurred in Cameron County, Texas. TEx. CIv.

PRAc. & REM. CODE     § 15.002(a)(1).

                                           IV.
                                     BACKGROUND FACTS

8.     On July 2, 2019, Rosa visited the Lowe's in Harlingen, Texas located at 4705 S.

Expressway 77/83, Harlingen, Texas 78550 (the "Premises") to purchase some items. As she was

leaving the store, Rosa tripped on a section ofuneven asphalt in the parking lot and suffered severe

personal injuries.

9.      Plaintiff's injuries were caused by one or more negligent acts and/or omissions on the part

of the Defendants. The negligent acts were the proximate cause of Plaintiff's serious and

debilitating personal injuries. The fall and all damages and injuries resulting from the fall were not




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                   PAGE 2 OF 5
 Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 16 of 28




caused nor contributed to by Plaintiff or an innocent third party; but were caused solely by the acts,

wrongs, and/or omissions of the Defendants, which said acts, wrongs, and/or omissions were the

proximate cause of the injuries and damages Plaintiff's sustained.

                                             V.
                                      PREMISES LIABILITY

10.     Defendants owned and/or were in possession and/or control of the Premises at the time

Plaintiff tripped and fell. Plaintiff entered the premises as a business patron for their mutual benefit.

A condition on the Premises, the uneven asphalt in the parking lot, posed an unreasonable risk of

harm. Defendants knew or should have Icnown of the dangerous condition. Defendants had a duty

to use ordinary care to ensure that the Premises did not present a danger to Plaintiff. This duty

induced the duty to inspect and the duty to warn or to cure. Defendant breached the duty of ordinary

care by failing to inspecting and/or failing to warning and/or failing to cure the unreasonably

dangerous condition. Defendants' breach of duty proximately caused the injuries to Plaintiff.

                                               VI.
                                             DAMAGES

11.     As a result of Defendants' actions, Plaintiff suffered severe personal injury. Plaintiff hereby

sue for the following items of damage:

       a. Physical pain and suffering the past;

       b. Physical pain and suffering that Plaintiff will experience in the future;

       c. Mental anguish suffered in the past;

       d. Mental anguish Plaintiff will experience in the future;

       e. Medical expenses incurred in the past;

       f. Medical expenses the Plaintiff will incur in the future;

       g. Physical impairment suffered in the past; and




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                      PAGE 3 OF 5
 Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 17 of 28




      h. Physical impairment the Plaintiff will suffer in the future.

12.    By reason of the facts alleged in this petition, Plaintiff has been made to suffer and sustain

at the hands of the Defendants damages within the jurisdictional requirements of this Court and in

such an amount as evidence may show proper at the time of trial.

                                    VII.
                   PREJUDGMENT AND POST JUDGMENT INTEREST

13.    Plaintiff seeks prejudgment and post judgment interest as allowed by law. Plaintiff sues

each Defendant jointly and severally.

                                            VIII.
                                         COURT COSTS

14.    Plaintiff sues to recover court costs as allowed by law.

                                          IX.
                                 DEMAND FOR JURY TRIAL

15.    Plaintiff demands jury trial and has tendered the appropriate fee.

                                          X.
                                REQUEST FOR DISCLOSURE

16.    Under the authority of Texas Rule of Civil Procedure 194, Plaintiff requests that the

Defendants disclose within fifty (50) days of the service of this request, the information or material

described in Rule 194.2

                                             XI.
                                      RULE 193.7 NOTICE

17.    Plaintiff intends to use Defendants' discovery responses as evidence at trial in accordance

with such right and privileges established by Texas Rule of Civil Procedure 193.7




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                   PAGE 4 OF 5
 Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 18 of 28




                                                 XII.
                                               PRAYER

18.     For these reasons, Plaintiff prays that Defendants be cited to appear and answer herein, and

that upon final hearing hereof, Plaintiff has judgment against Defendants for actual damages,

prejudgment and post judgment interest, and costs. Plaintiff further prays for such other and further

relief, at law or in equity, general or specific, that Plaintiff may be justly entitled.



                                                Respectfully submitted,



                                                By: /s/ Myles A. Lenz

                                                Ramez F. Shamieh
                                                Louisiana State Bar No. 35558
                                                Texas State Bar No. 24066683
                                                New York State Bar No. 5280219
                                                Myles A. Lenz
                                                Texas State Bar No. 24092685
                                                myles@shamiehlaw.com

                                                SHAMIEH LAW, PLLC
                                                1111 West Mockingbird Lane, Suite 1160
                                                Dallas, Texas 75247
                                                214.389.7333 telephone
                                                214.389.7335 facsimile
                                                ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                   PAGE 5 OF 5
     Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD FILED
                                                                 Page   19 of 287:35 AM
                                                                     - 11/23/2020
                                                                          2020-DCL-05234 / 48322095
                                                                          ELVIRA S. ORTIZ
                                                                          Cameron County District Clerk
                                                                          By Claudia Palacios Deputy Clerk
                                    CAUSE NO. 2020-DCL-05234

ROSA CAMARILLO,                                  §                IN THE DISTRICT COURT
  Plaintiff,                                     §
                                                 §
v.                                               §                444TH JUDICIAL DISTRICT
                                                 §
LOWE’S HOME CENTERS, INC. and                    §
LOWE’S HOME CENTERS, LLLC                        §
  Defendant.                                     §            CAMERON COUNTY, TEXAS



         DEFENDANT LOWE’S HOME CENTERS, LLC’S ORIGINAL ANSWER
                   TO PLAINTIFF’S ORIGINAL PETITION



         Defendant, Lowe’s Home Centers, LLC (hereinafter referred to as "Defendant”),

hereby files its Original Answer as follows:

                                         GENERAL DENIAL

         1.        Defendant denies each and every, all and singular, the material allegations

contained within Plaintiff’s pleadings and demands strict proof thereof.

                                           JURY DEMAND

         2.        In accordance with Rule 216 of the Texas Rules of Civil Procedure,

Defendant demands a trial by jury.

                                        PRAYER FOR RELIEF

         Defendant, Lowe’s Home Centers, LLC, prays that Plaintiff take nothing by this

lawsuit, that Defendant go hence with its costs without delay, and for such other and



CAMARILLO/DEFENDANT LOWE’S HOME CENTERS, LLC
LOWE’S ORIGINAL ANSWER                                                                1|P A G E
Doc# 744713 (10091.00173)
     Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 20 of 28




further relief, both general and special, at law and in equity, to which Defendant may

show itself justly entitled.

                                               Respectfully submitted,

                                               MAYER LLP

                                               4400 Post Oak Parkway, Suite 2850
                                               Houston, Texas 77027
                                               713.487.2003/Fax 713.487.2019

                                               By:    Kevin P. Riley
                                                     Kevin P. Riley
                                                     State Bar No. 16929100
                                                     E-Mail: kriley@mayerllp.com
                                                     Rima C. Patel
                                                     State Bar No. 24090317
                                                     E-Mail: rpatel@mayerllp.com

                                               ATTORNEYS FOR DEFENDANT
                                               LOWE’S HOME CENTERS, LLC

                                    CERTIFICATE OF SERVICE

       This is to certify that on the 23rd day of November 2020, a true and correct copy of
the foregoing has been forwarded to all counsel of record as follows:

                  Cody A. Dishon                      ☒E-MAIL/E-SERVICE
                 Javier Cabanillas                    ☐HAND DELIVERY
           THE FERGUSON LAW FIRM LLP                  ☐FACSIMILE
             350 Pine Street, Suite 1440              ☐OVERNIGHT MAIL
              Beaumont, Texas 77704                   ☐REGULAR, FIRST CLASS MAIL
         cdishon@thefergusonlawfirm.com               ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
       jcabanillas@thefergusonlawfirm.com

              ATTORNEYS FOR PLAINTIFF

                                                Rima C. Patel
                                               Rima C. Patel

CAMARILLO/DEFENDANT LOWE’S HOME CENTERS, LLC
LOWE’S ORIGINAL ANSWER                                                              2|P A G E
Doc# 744713 (10091.00173)
Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 21 of 28




               EXHIBIT 3
12/1/2020       Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 22 of 28
                                                      Details




             Case Information

             2020-DCL-05234 | Rosa Camarillo vs. Lowe's Home Centers, Inc.,Lowe's Home Centers, LLC

             Case Number                              Court                           Judicial Officer
             2020-DCL-05234                           444th District Court            Sanchez, David
             File Date                                Case Type                       Case Status
             10/27/2020                               Other Injury or Damage          Pending




             Party

             Plaintiff                                                                Active Attorneys 
             Camarillo, Rosa                                                          Lead Attorney
                                                                                      Lenz, Myles Anthony
                                                                                      Retained




             Defendant
             Lowe's Home Centers, Inc.

             Address
             May Be Served By Serving Its Registered Agent: Corporation
             Service Company d/b/a CSC -Lawyers Incorporating Service Company
             211 E. 7th Street Suite 620
             Austin TX 78701




             Defendant                                                                Active Attorneys 
             Lowe's Home Centers, LLC                                                 Lead Attorney
                                                                                      RILEY, KEVIN P.
             Address
             May Be Served By Serving Its Registered Agent: Corporation               Retained
             Service Company d/b/a CSC-Lawyers Incorporating Service Company
             211 E. 7th Street Suite 620
             Austin TX 78701




https://portal.co.cameron.tx.us/PortalProd/Home/WorkspaceMode?p=0#                                          1/4
12/1/2020       Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 23 of 28
                                                      Details




             Events and Hearings


                10/27/2020 Original Petition (OCA) 


                   Comment
                   Plaintiff's Original Petition And Request For Disclsoure


                10/27/2020 Efiled Original Petition Document 


                   Comment
                   Plaintiff's Original Petition And Request For Disclsoure


                10/27/2020 Jury Fee Paid (OCA)


                10/29/2020 Citation Issued


                10/29/2020 Citation Issued 


                   Comment
                   Emailed Citations To myles@shamiehlaw.com S.H.


                10/29/2020 Citation 


                Served
                11/02/2020

                Anticipated Server
                Civil Process Server

                Anticipated Method
                In Person
                Actual Server
                Civil Process Server

                Returned
                11/05/2020


                10/29/2020 Citation 


                Served
                11/02/2020

                Anticipated Server
                Civil Process Server

                Anticipated Method
                In Person
https://portal.co.cameron.tx.us/PortalProd/Home/WorkspaceMode?p=0#                        2/4
12/1/2020       Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 24 of 28
                                                      Details

                Actual Server
                Civil Process Server

                Returned
                11/05/2020


                11/05/2020 Service Return 


                Affidavit of Service-Lowes Home Centers LLC20201104_11122675.pdf

                   Comment
                   Lowe's Home Centers, LLC


                11/05/2020 Service Return 


                Affidavit of Service-Lowes Home Centers Inc20201104_11131730.pdf

                   Comment
                   Lowe's Home Centers, Inc.


                11/23/2020 Original Answer 


                   Comment
                   Defendant Lowe's Home Centers, LLC's Original Answer to Plaintiff's Original Answer


                11/23/2020 Jury Fee Paid (OCA)




             Financial

             Camarillo, Rosa
                    Total Financial Assessment                                                                $363.00
                    Total Payments and Credits                                                                $363.00


              10/27/2020        Transaction Assessment                                                       $363.00

              10/27/2020        E-File Electronic Payment        Receipt # 2020-20353     Camarillo, Rosa   ($363.00)
             Lowe's Home Centers, LLC
                    Total Financial Assessment                                                                 $40.00
                    Total Payments and Credits                                                                 $40.00


              11/23/2020       Transaction                                                                    $40.00
                               Assessment

              11/23/2020       E-File Electronic             Receipt # 2020-        Lowe's Home Centers,     ($40.00)

https://portal.co.cameron.tx.us/PortalProd/Home/WorkspaceMode?p=0#                                                      3/4
12/1/2020       Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 25 of 28
                                                      Details

                               Payment                       21951                 LLC




             Documents


                Affidavit of Service-Lowes Home Centers LLC20201104_11122675.pdf

                Affidavit of Service-Lowes Home Centers Inc20201104_11131730.pdf




https://portal.co.cameron.tx.us/PortalProd/Home/WorkspaceMode?p=0#                        4/4
Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 26 of 28




             EXHIBIT 4
      Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 27 of 28




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

 ROSA CAMARILLO,                                          §
    Plaintiff,                                            §
                                                          §
 v.                                                       §           CIVIL ACTION NO. 1:20-cv-200
                                                          §             JURY TRIAL DEMANDED
 LOWE’S HOME CENTERS, INC. and                            §
 LOWE’S HOME CENTERS, LLC                                 §
   Defendants.                                            §


                   COUNSEL OF RECORD AND INFORMATION PURSUANT TO
                                LOCAL RULE CV-81(C)


(1)   A list of all parties in the case, their party type (e.g., plaintiff, defendant,
intervenor, receiver, etc.) and current status of the removed case (pending,
dismissed);

        Plaintiff         Rosa Camarillo

        Defendant Lowe’s Home Centers, Inc. (an improper party)

        Defendant Lowe’s Home Centers, LLC

        The removed case is currently pending.

(2)    A civil cover sheet and a certified copy of the state court docket sheet; a copy of
all pleadings that assert causes of action (e.g. complaints, amended complaints,
supplemental complaints, counterclaims, cross-actions, third party actions,
interventions, etc.); all answers to such pleadings and a copy of all process and orders
served upon the party removing the case to this court, as required by 28 U.S.C. §
1446(a).

        See attached civil cover sheet and documents attached to Defendant's Notice
        of Removal as Exhibit “A.”

(3)   A complete list of attorneys involved in the action being removed, including
each attorney's bar number, address, telephone number and party or parties
represented by him/her;


_________________________________________________________________________________________________________________
CAMARILLO/COUNSEL OF RECORD AND INFORMATION                                                         P A G E |1
DOC #7465583 / 10091.00173
       Case 1:20-cv-00200 Document 1-2 Filed on 12/02/20 in TXSD Page 28 of 28




SHAMIEH LAW, PLLC                                              MAYER LLP

Ramez F. Shamieh                                               Kevin P. Riley
State Bar No. 24066683                                         State Bar No. 16929100
Myles A. Lenz                                                  Southern Bar No. 13776
State Bar No. 24092685                                         Email: kriley@mayerllp.com
Email: myles@shamiehlaw.com                                    Rima C. Patel
1111 West Mockingbird Lane, Suite 1160                         State Bar No. 24090317
Dallas, Texas 75247                                            Southern Bar No. 3589240
214.389.7333 / 214.389.7335 – fax                              Email: rpatel@mayerllp.com
                                                               4400 Post Oak Parkway, Suite 2850
Counsel for Plaintiff                                          Houston, Texas 77027
                                                               713.487.2000/713.487.2019 – fax

                                                               Counsel for Defendant
                                                                LOWE’S HOME CENTERS, LLC




 (4)    A record of which parties have requested a trial by jury (this information is in
 addition to placing the word "jury" at the top of the Notice of Removal immediately
 below the case number);

         Plaintiff, Rosa Camarillo has requested a trial by jury;

         Defendant, Lowe’s Home Centers, LLC has requested a trial by jury.

 (5)     The name and address of the court from which the case is being removed.

         444th Cameron County District Court
         Judge David Sanchez
         Cameron County Courthouse and Cameron County Veterans
         Treatment Court
         974 E. Harrison Street
         Judicial Building, First Floor
         Brownsville, Texas 78520




 _________________________________________________________________________________________________________________
 CAMARILLO/COUNSEL OF RECORD AND INFORMATION                                                         P A G E |2
 DOC #7465583 / 10091.00173
